Citation Nr: 1822949	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-49 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel





INTRODUCTION

The Veteran served in the U.S. Navy from July 1960 to October 1960 and from August 1961 to July 1963.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss as defined by 38 C.F.R. § 3.385. 

2.  The Veteran's contentions regarding in-service acoustic exposure while serving aboard a ship as a radioman are credible and consistent with the circumstances of his service. 

3.  In August 2016, the Veteran's private medical doctor opined that his hearing loss "is due in part to noise exposure from the time that he served in the U.S. Navy."

4.  The Veteran's tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The September 2014 VA examination, March 2016 VA examination, and August 2016 private medical treatment record are clear that the Veteran has both bilateral ear hearing loss and tinnitus.  However, the two VA medical opinions do not relate these conditions to service, while the private medical opinion does relate these conditions to service.  The Board finds that this evidence is in relative equipoise and, as such, service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


